SIBLEY, Circuit Judge
(concurring).
The judgment sought to be enforced by mandamus, and whose validity is upheld, settles as between the parties to it that a valid debt exists. I do not think the plaintiff in the judgment is entitled to the elaborate mandamus he asks for, but he may be entitled to invoke other process of a more ordinary kind to collect his debt, not pointed out in this proceeding. But all enforcement of the judgment ought not to have been enjoined by the decree appealed from, at the instance of the judgment debtor, because no extrinsic fraud appears and no illegality in the judgment, and there was no prayer even for such an injunction.
But the State of Texas, in the statute which authorized the issuance of the bonds, coupons from which were reduced to judgment, reserved the right to question the validity of bonds so issued, and was allowed to intervene for that purpose in this case. The State did pray for an injunction against enforcement of the judgment as a public debt. The State can so proceed, and did set aside a judgment about these very bonds in State v. Miller, 133 Tex. 498, 128 S.W.2d 1134; Miller v. State, 155 S.W.2d 1012. The State was not a party to the present judgment and not bound by it. The plaintiff in judgment was no bona fide holder, but a party to a fraud by which the bonds were gotten from the district. The enforcement of the judgment ought, at the instance of the State, to have been enjoined, and the decree appealed from ought to be affirmed on' this ground.